Citation Nr: 1603010	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as a result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as a result of exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as a result of exposure to herbicides.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy of the bilateral upper and lower extremities related to in-service exposure to Agent Orange.  The Veteran's service records reflect, and VA has previously conceded that the Veteran served in the Republic of Vietnam.  Thus, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a) (6)(iii).

The Veteran has not been provided with a VA examination in connection with his claims.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record indicate that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.

VA treatment records from November 2013 reflect that that the Veteran has  peripheral neuropathy in the lower extremities, but that no etiology had been found.  The VA treatment records also indicate mild asymmetric neuropathy in the lower extremities with restless leg syndrome, right ulnar neuropathy, polyneuropathy in the right upper extremity, peripheral neuropathy, and other specified idiopathic peripheral neuropathy.  The evidence also reflects that the Veteran has also been diagnosed with carpal tunnel syndrome and complained of numbness and tingling in his fingers.  Also, the Board has considered that peripheral neuropathy is among those diseases recognized by VA as having an association with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  While the evidence does not indicate that peripheral neuropathy became manifest to a degree of 10 percent or more within a year of the Veteran's last exposure to an herbicide agent, thereby not warranting presumptive service connection, the recognized association between peripheral neuropathy and herbicide exposure meets the "low threshold" for indicating that there "may" be a nexus between the Veteran's peripheral neuropathy and service.  See 38 C.F.R. § 3.307(a)(6); McLendon, 20 Vet. App. at 83.  

Considering the above information, the Board finds that a remand for a VA examination is warranted to determine if the Veteran has peripheral neuropathy of the right and left upper and right and left lower extremities that are as likely as not related to his active duty service, including exposure to herbicides.  

Also on remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the Wm. Jennings Bryan Dorn VA Medical Center and all associated clinics, for the period from February 2014 to the present.

2.  Schedule the Veteran for a VA examination for his claims for service connection for right and left upper extremity and right and left lower extremity peripheral neuropathy.  The complete claims folder (the Veteran's paper claims file and Virtual VA and VBMS eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., a 50 percent degree of probability or greater) that the Veteran has peripheral neuropathy of the right and left upper and right and left lower extremities as a result of his active duty service, to include his exposure to herbicides in Vietnam.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




